Citation Nr: 0504585	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
neurological or other disorder(s) manifested by magnetic 
resonance imaging (MRI) and computerized tomographic (CT) 
findings of the brain of nonspecific foci of white matter 
signal abnormality in the bifrontal/biparietal lobes of the 
brain claimed as white matter disease.


REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1998.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The RO denied entitlement to service connection for a chronic 
acquired neurological or other disorder(s) manifested by 
magnetic resonance imaging (MRI) and computerized tomographic 
(CT) findings of the brain of nonspecific foci of white 
matter signal abnormality in the bifrontal/biparietal lobes 
of the brain claimed as white matter disease.

In August 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In July 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2004.

In January 2005 the representative at the RO submitted 
medical information referable to the disorder at issue for 
which service connection is requested.  The RO did not 
indicate that it had reviewed this additional medical 
evidence.

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2004).

Given that the representative has submitted additional 
argument and evidence at the request of the Board and has not 
waived initial RO consideration, it is incumbent upon the RO 
to review the evidence and issue an appropriate supplemental 
statement of the case.

Also, the Board notes that the additional evidence submitted 
by the representative suggests that the brain anomaly which 
is the subject of the current appeal is abnormal in nature.  
The RO has denied the benefit on appeal on the basis that the 
white matter reported on sophisticated diagnostic testing is 
merely a laboratory study, which in the absence of chronic 
acquired disease for VA compensation purposes, provides no 
basis for a grant.  

The Board is of the opinion that the veteran should be 
afforded a VA special neurological and/or other 
examination(s) to ascertain whether he indeed does have a 
chronic acquired disorder for VA compensation purposes.  In 
any event, such examination is provided for in the VCAA of 
2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for claimed white matter 
disease since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special neurological and/or other 
appropriate special medical 
examination(s) of the veteran by 
appropriate medical specialist(s) 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired disorder(s) which may be 
present manifested by magnetic resonance 
imaging (MRI) and computerized 
tomographic (CT) findings of the brain of 
nonspecific foci of white matter signal 
abnormality in the bifrontal/biparietal 
lobes of the brain claimed as white 
matter disease.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  





Any further indicated special studies 
must be conducted.  

It is requested that the examiner(s) 
address the following medical issues:

Does the veteran have a chronic acquired 
neurological disorder(s) manifested by 
magnetic resonance imaging (MRI) and 
computerized tomographic (CT) findings of 
the brain of nonspecific foci of white 
matter signal abnormality in the 
bifrontal/biparietal lobes of the brain 
claimed as white matter disease?

If such neurological and/or other 
disorder(s) is/are present, is it at 
least as likely as not that such 
disorder(s) is/are due to service on any 
basis, or if preexisting basis, was/were 
aggravated thereby?

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
neurological or other disorder(s) 
manifested by magnetic resonance imaging 
(MRI) and computerized tomographic (CT) 
findings of the brain of nonspecific foci 
of white matter signal abnormality in the 
bifrontal/biparietal lobes of the brain 
claimed as white matter disease.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


